Appeal by an employer and its insurance carrier from an award made by the Workmen’s Compensation Board allowing death benefits to the father and mother of a deceased employee. Appellants urge that the evidence does not sustain a finding of- dependency. We think there is ample evidence to support the finding of the board in that regard, assuming the credibility of the witnesses. The issue presented is one of fact and we may not say as a matter of law that any testimony presented was incredible. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.